        Case 1:17-cr-00213-CRC Document 268 Filed 01/13/20 Page 1 of 25



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA,                    )
                                              )
                     v.                       )
                                              )          Crim. No. 17-CR-213 (CRC)
 MUSTAFA AL-IMAM,                             )
                                              )
                     Defendant.               )


              DEFENDANT’S MEMORANDUM IN AID OF SENTENCING

       Mustafa Al-Imam is a frail, uneducated, and simple man.         He is not a fighter, an

ideologue, or a terrorist. He is a former convenience store clerk whose main loves in life are

soccer and family.




       Mr. Al-Imam made a tremendous mistake seven years ago when he agreed to help his

friend, Ahmed Abu Khatallah, damage and loot U.S. property in the aftermath of the attack on the

U.S. Special Mission in Benghazi, Libya.           Despite the overwhelming resources of the

government, however, there is no evidence that Mr. Al-Imam intended to harm any Americans,


                                               1
        Case 1:17-cr-00213-CRC Document 268 Filed 01/13/20 Page 2 of 25



nor was he convicted of any crime resulting in death. The guidelines for his conduct point to a

sentence of 41-51 months (at most). Having failed to convict him of any crimes involving death,

and passed on its right to retry him, the government now attempts to convince the Court what it

could not convince a jury—that Al-Imam knew about and agreed with the violent attack at the

U.S. Special Mission. He did not. The defense respectfully requests the Court sentence Mr. Al-

Imam to 41 months, with a Smith departure, knowing that every month of that sentence will be

spent in an incredibly harsh environment without speakers of his language or the comfort of

family in the United States.

                                       BACKGROUND

       Mustafa Al-Imam was born in Benghazi, Libya in 1974. His father was a construction

worker and his mother was a homemaker. He has ten brothers and sisters. When he was eight,

Mustafa was hit by a car while riding his bicycle and sustained a brain injury. He reports having

problems with memory from that date.




                                  Mustafa Al-Imam as a young boy


                                                2
        Case 1:17-cr-00213-CRC Document 268 Filed 01/13/20 Page 3 of 25



       Mustafa attended school up through the 8th grade. After leaving school, he worked for the

Libyan government. In 1992, Mustafa started working as a shopkeeper. He was a good employee

and was well-liked by his customers. He and his brothers would eventually open their own shop,

where Mustafa would go after his day shift.




                                        Mustafa in his shop


       As the Court knows well, prior to 2011, Libya was ruled with an iron fist by Muammar

Gaddafi. One in every five households had a family member who disappeared under the Gaddafi

regime. See Ian Black, Human rights abuses “leave a third of Libyans with mental health

problems”: Research reveals human consequences of violence and lawlessness in north African

country since fall of Gaddafi, Guardian, Nov. 26, 2014, http://www.theguardian.com/world/2014/

nov/26/human-rights-abuses-libyans-mental-health-problems-report. Among those abuses, as

reported by Amnesty International, were arbitrary arrests of regime opponents.         Amnesty

International, Libya: Gross Human Rights Violations Amid Secrecy and Isolation, 1-7, (1997),

available at http://www.amnesty.org/en/documents/mde19/008/1997/en/. Mustafa was one such

casualty. He was imprisoned without trial after letting a friend stay at his home. He was later



                                                3
         Case 1:17-cr-00213-CRC Document 268 Filed 01/13/20 Page 4 of 25



released and promised a $100,000 dinar payment for false arrest by the government, but was

never paid anything.

       Mustafa returned to work at his shop after his release. He remained there during the

revolution of 2011, when numerous citizens took up arms against the Gaddafi regime, ultimately

overthrowing him. Although Mustafa was abused by the Gaddafi regime, he did not like fighting

and kept his head down during the revolution. He was extremely small and suffered from

rheumatism, and did not concern himself with political issues.

       During his imprisonment, Mustafa became friends with Ahmed Abu Khatallah, a fellow

resident of Benghazi who lived near Mustafa’s uncle. Al-Imam kept in touch with Khatallah after

their release and would hang out with him on a social basis. Mustafa was aware that Khatallah

had a militia, but he did not join it or any of the other many militias vying for control of Benghazi

following the fall of Gaddafi. Khatallah seemed important however, and Mustafa hoped that his

friendship could help him obtain medical treatment and stay safe in the post-war chaos. For his

part, Khatallah described Mustafa as “a friend he sees socially” and a “weak person.”

       On the night of September 11, 2012, Mustafa was hanging out at a radio station run by

Khatallah when Khatallah received a call about a disturbance at the U.S. Special Mission. This

appears to be one of several calls where Khatallah feigned ignorance about the attack, including a

call in front of a U.S. resident witness and a call with government witness Bilal al-Ubaydi, as

reported to the New York Times.

       As best Mustafa could recall five years later, Ashraf Al Fazini, Salah Al Amari, and Al-

Imam got into Al Fazini’s car and followed Khatallah to the Mission after Khatallah received this

call. When they arrived at the Mission, Mustafa saw some February 17 Brigade members

postured at a roadblock in the street with weapons. Mustafa heard shooting but did not see any

Americans on the compound. Al Fazini stayed outside of the Mission compound with an AK-47

                                                 4
           Case 1:17-cr-00213-CRC Document 268 Filed 01/13/20 Page 5 of 25



in a security posture, while Al Amari and Mustafa entered one of the office buildings inside the

Mission.

       The building was messy and chaotic. Mr. Al-Imam saw broken furniture and things all

over the floor. Inside the building, Khatallah pointed at a phone that was on a desk and told Mr.

Al-Imam to take the phone. Mr. Al-Imam took the phone, as well as a map of Libya that was

hanging on the wall in the building. Mr. Al-Imam did not want to be known as a thief, so he

handed the phone and the map to Khalid Al Sagisley. Mr. Al-Imam never saw the map or phone

again after giving them to Sagisley.

       While Mustafa was in the vicinity of the Mission, he remembers a young man using his

phone to take a picture of him and members of Khatallah’s crew. Not knowing his motives,

Mustafa confronted the man and pushed him. Other people grabbed his phone. Khatallah gave

an order to Abdel Salaam Al Bashashi to grab the man, put him in the vehicle, and bring him to

an AAS camp in Benghazi.

       Al-Imam left with Khatallah and went with him to the AAS camp, near his home. At the

AAS camp, Mustafa saw Khatallah talking to the man who had taken the pictures. Al-Imam

stayed at the AAS camp for approximately 30 minutes. He then travelled to his residence from

the camp and did not talk to Khatallah again that night. Mustafa told the FBI about the young

man and about what he witnessed Khatallah and his men doing to him that night.

       Mustafa continued working at his shop in the months and years after September 11, 2012.

During this period, Benghazi became increasingly fractured. There were assassinations and

retaliations on an almost daily basis. Also during this period, Ali al-Majrisi was contacted by the

U.S. government and tasked with infiltrating Khatallah’s group. He spent several months with

Khatallah, gaining his trust to the point of orchestrating his capture in 2014. Majrisi had next to

nothing to say about Mustafa during this period: Mustafa’s name did not appear in any cables

                                                5
         Case 1:17-cr-00213-CRC Document 268 Filed 01/13/20 Page 6 of 25



sent to his handlers—including Majrisi’s cable about the transfer of weapons from a garage

owned by Khatallah. In later testimony, Majrisi would state that Mustafa and Khatallah were

close “like a family, like a father to a son,” Dep. Tr. 42; that Mustafa was a “regular individual,”

unlike Khatallah’s fighters, 5/20/19 Tr. 2218; and that Mustafa was “quiet” and never discussed

politics with Majrisi, 5/20/19 Tr. 2216. And, in poignant testimony, Majrisi recounted Mustafa’s

internal struggle over maintaining a relationship with Khatallah:

           His family [was] like upset for him to hang out with Ahmed because he’s
           following from Americans and he’s a bad dude, stuff like this, and [Al-
           Imam]’s upset. And he’s confusing between the family and hang out with
           Ahmed, you know? He trying to choose family or best friend like Ahmed.
           Yeah, he was confusing. He opened his heart to me to talk about this.”

5/20/19 Tr. 1966.

       In February 2014, a general named Khalid Haftar announced that the General National

Congress had been dissolved, a move described as a coup attempt by observers. See, e.g., Ramzy

Baroud, The Libyan Bedlam: General Hifter, the CIA and the Unfinished Coup, London, UK:

Middle East Online (20 February 2014), available at https://middle-east-online.com/en/libyan-

bedlam-general-hifter-cia-and-unfinished-coup. Two months later, General Haftar launched

Operation Dignity, a campaign against groups he described as pro-Islamic militias. This included

groups such as February 17th Brigade and Libya Shield, which had helped defend the U.S. Special

Mission and evacuate U.S. personnel, as well as individuals like Wissam bin Hamid and Fathi al-

Obeidi, who provided assistance to the U.S. on September 11, 2012. See Frederic Wehrey, ‘We

Helped You and Now You Abandoned Us’, N.Y. Times (April 16, 2018), available at

https://www.nytimes.com/2018/04/16/opinion/libya-america-cia.html (quoting, as its title, the

plea of Fathi al-Obeidi for assistance in his struggle against General Haftar).

       Gen. Haftar’s campaign involved mass arbitrary detention and human rights abuses, and

Mustafa was forced to flee his home in Benghazi. He took refuge at a camp run by the February

                                                  6
         Case 1:17-cr-00213-CRC Document 268 Filed 01/13/20 Page 7 of 25



17th Brigade, where he worked as a buyer of supplies in exchange for room and board. Mustafa

spent a few months at the camp before getting injured by shrapnel. A senior member of the

militia during this period had this to say about Mustafa:

           (i)       Mustafa never expressed any extremist ideology;
           (ii)      Although he was close to Abu Khatallah, Mustafa was not associated
                     with Ansar al-Sharia or Al Qa’ida at the time;
           (iii)     Mustafa could not use a weapon;
           (iv)      Mustafa insisted on sleeping with the lights on because he was
                     terrified of the dark;
           (v)       Mustafa was regarded by most members of the militia to be mentally
                     handicapped; and
           (vi)      due to this mental handicap and his inability to use a weapon, he was
                     primarily used by the militia group during this time frame to bring the
                     other members food and drink.

Def. Trial Ex. 27.

       In 2015, after being injured by shrapnel, Mustafa left the camp and went to Tripoli for

treatment. There he met his wife, Amina, and at the age of 40, Mustafa fulfilled a lifelong goal of

becoming a husband.




                              A picture of Mustafa provided by his wife, Amina



                                                     7
         Case 1:17-cr-00213-CRC Document 268 Filed 01/13/20 Page 8 of 25



       After his marriage, Mustafa began supporting himself by selling cookies, birds and

household supplies.




                                       Mustafa with one of his birds


In June 2017, Amina and Mustafa began expecting their first child. Four months later, Mustafa

was captured in Libya, transported to the United States, and placed into solitary confinement

under the Department of Justice’s “special administrative measures.” Five months later, Mustafa

became a father for the first time while awaiting trial in this case.

                                       LEGAL STANDARDS

       The fundamental requirement of a federal sentence is to be “sufficient, but not greater than

necessary, to comply with the purposes” set forth in 18 U.S.C. § 3553(a). Courts must consider

ten factors when sentencing a defendant: (1) “the nature and circumstances of the offense”;


                                                    8
        Case 1:17-cr-00213-CRC Document 268 Filed 01/13/20 Page 9 of 25



(2) “the history and characteristics of the defendant”; (3) the need for the sentence imposed to

reflect the seriousness of the offense, to promote respect for the law, and to provide just

punishment for the offense; (4) the need to afford adequate deterrence to criminal conduct; (5) the

need to protect the public from further crimes of the defendant; (6) the need to provide the

defendant with needed correctional treatment; (7) the kinds of sentences available; (8) the

Sentencing Guidelines and policies; (9) the need to avoid unwarranted sentencing disparities; and

(10) the need to provide restitution to any victims of the offense. These requirements reflect the

“uniform and constant federal judicial tradition of considering every convicted person as an

individual and every case as a unique study in the human failings that sometimes mitigate,

sometimes magnify, the crime and the punishment to ensue.” Gall v. United States, 552 U.S. 38,

52 (2007) (quotation omitted).

                                           ANALYSIS

I.     THE ADVISORY SENTENCING GUIDELINES SUPPORT THE REQUESTED
       SENTENCE

       The guidelines analysis in this case begins with USSG §2B1.1, which expressly covers the

crime of conviction (18 U.S.C. § 1363). From there, the Court must determine whether the crime

involved “arson, or property damage by use of explosives,” in which case the applicable guideline

is USSG §2K1.4, as well whether death resulted from Al-Imam’s conspiracy, in which case the

applicable guideline is USSG §2A1.2(a) (Second Degree Murder). Separately, the Court must

determine whether to apply the terrorism enhancement under §3A1.4(a).

       A.      Applicable Guidelines Section

       Here, the evidence does not support a finding that Mr. Al-Imam conspired to use arson or

explosives, or joined any conspiracy resulting in death. Mr. Al-Imam was not convicted of any

count involving conspiring to commit arson (Counts Three, Four, Seven, Ten, and Eleven), and


                                                9
        Case 1:17-cr-00213-CRC Document 268 Filed 01/13/20 Page 10 of 25



arson or explosives were not used during the post-attack injuring of the office compound that Mr.

Al-Imam and his co-conspirators ransacked and looted. He was convicted of injuring property,

which reflects his on-camera conduct of entering the Mission office and pulling a phone from the

socket while others ransacked and trampled the facility. Unlike Khatallah, for whom there was

significant evidence of leadership, motive, planning, and coordination of the attacks, there is no

basis for concluding that Al-Imam was a member of any conspiracy greater than the one for

which he is on video: joining Khatallah and others in damaging the Mission office, including

pulling phones from the wall.

       The government’s expert report of the attack supports this conclusion. It states that the

initial attack ended at 11:23, and that “after the attack, this group of individuals was observed

looting burning buildings…at approximately 23:47 hours until 00:55 hours based on the

surveillance video.” Report of Edward Knapp at 2 (June 6, 2017) (emphasis added). Indeed,

when Mr. Al-Imam entered the Mission office, there were dozens if not hundreds of individuals

visible on surveillance footage milling around the grounds of the U.S. Mission, and numerous

individuals went into the office, including civilians, since it was not on fire. Thus, the fact that

individuals went into the office building does not indicate that they shared any knowledge or

purpose with the individuals responsible for launching the initial attack and arson of the U.S.

Mission.

       Since Al-Imam’s property-damage conspiracy did not involve arson or explosives, the

correct guideline for Mr. Al-Imam’s offense is §2B1.1. This would result in a base offense level

of 14 after application of specific-offense characteristic §2B1.1(15) (use of a firearm). This

appropriately reflects the offense level for someone who damaged an abandoned U.S. facility

without playing any role in the death and destruction that preceded his conduct.



                                                10
        Case 1:17-cr-00213-CRC Document 268 Filed 01/13/20 Page 11 of 25



       There is an argument that since one or more individuals looting the Mission with Al-Imam

were carrying rocket launchers with RPGs, that §2K1.4 could apply. Likewise, the damage to the

Mission office was arguably possible because other buildings were burning and thus undefended.

If the Court determines that either of these facts qualify as “arson, or property damage by use of

explosives,” §2B1.1(c), then the correct application would be §2K1.4, resulting in a base offense

level of 24. Applying §2K1.4 in this way makes some linguistic sense, since this guideline refers

to destruction of a “dwelling” or “government facility,” while the language of §2B1.1 is chiefly

concerned with financial damages.

       Regardless, the Court should not find that death resulted from the time period of Al-

Imam’s limited post-attack conspiracy to injure property as described in the government’s expert

report. In its PSR objections, the government contends that the correct guideline for Mr. Al-

Imam is § 2A1.2(a) (Second Degree Murder) based on the Court’s finding in the Khatallah case

that death resulted from the offense. But the court’s reasoning in Khatallah relied heavily on

Khatallah’s role as the leader of UBJ and the unlikelihood that such a leader would not have

known about and directed the conduct of his subordinates. Khatallah,1:14-cr-00141 (CRC), Dkt.

529 at at 21 (Khatallah’s “commanding role before and after the attack makes it highly unlikely

that they staged and carried out the attack without his knowledge”). That logic does not apply to

Mr. Al-Imam.

       On the contrary, numerous government witnesses testified about the military concept of

“need-to-know,” which dictates that lower-level members of an operational team should not be

given more information about a mission than necessary to carry out their particular roles.

Nothing proffered by the government, such as evidence that Mr. Al-Imam was present with

Khatallah or spoke with him on the phone, overcomes this principle. Even if Mr. Al-Imam were a

full-fledged member of UBJ—which he was not—the government offered no evidence that he

                                               11
        Case 1:17-cr-00213-CRC Document 268 Filed 01/13/20 Page 12 of 25



was aware in advance that UBJ planned a violent attack on the Mission. Rather, evidence at trial

established that Mr. Al Imam was a shopkeeper with no ideological bent, a tiny frame, and no

fighting experience. It is highly improbable that Abu Khatallah would have trusted such a person

with plans to attack a “spy base” of world superpower, but rather would have asked him to come

with him without telling him of any plans to launch the initial attack.

       This matches Mr. Al-Imam’s account to U.S. authorities, which reflects candor and self-

incrimination in numerous other respects, including in describing the items he took, his pushing

of a young man taking pictures, and his travel to an AAS camp. In those interviews, Mr. Al-

Imam reported that Khatallah received a phone call about a demonstration at the U.S. Mission

prior to traveling to the site. Significantly, there are two other independent accounts of Khatallah

acting surprised about the attack during phone calls that night. The first was from U.S. resident

Ahmed Salem, who testified in Khatallah’s trial that he was with him when he received a phone

call about protests at the Mission that night. The second was from Bilal al-Ubaydi, the

government’s star witness. Al-Ubaydi told a reporter for the New York Times that he spoke with

Khatallah that night and Khatallah sounded surprised to learn that an attack was going on. (Tr.

3527). These two accounts strongly suggest that Khatallah—if not genuinely surprised—was

attempting to create a web of alibi witnesses who did not know his full involvement in the

Mission attack. If so, the evidence suggests that Khatallah was similarly manipulating Mr. Al-

Imam, and brought this non-ideological “friend” along to participate in the post-attack looting of

sensitive Mission documents.

       As a key government witnesses testified, Khatallah was a “secretive” individual who did

not disclose all of his plans to even his most trusted associates. (Tr. 2220). And as the Court

noted in its opinion, Khatallah’s role as a leader indicates that “the many phone calls between

Abu Khatallah and these men were top-down, with Abu Khatallah providing direction rather than

                                                 12
        Case 1:17-cr-00213-CRC Document 268 Filed 01/13/20 Page 13 of 25



merely receiving updates.” Id. at 32. Thus, none of the government’s arguments indicate that

Khatallah would have told Mr. Al-Imam about the attack he planned with his “special forces,”

even if he spoke extensively with Mr. Al-Imam on the phone, as he did many people that night

unrelated to the Mission attack.1

       Likewise, the government’s arguments about Mr. Al-Imam’s presence at the scene do not

indicate his awareness or agreement with the initial attacks. The government asserts that Mr. Al-

Imam was present at the Mission during the attack based on cell tower information. There are

numerous problems with that assertion, however. First, it is based on a single dubious open-

source measurement that cannot reliably establish the location of the relevant cell tower. Second,

a medical doctor testified to the grand jury that he observed Abu Khatallah arriving after the

attack when the doctor and other civilians were already there exploring the Mission. This

corroborates Mr. Al-Imam’s statement to U.S. authorities, and contradicts the government’s

arguments. Third, the government’s claims match and corroborate Khatallah’s account of going

to the Mission during the attack and waiting outside until the shooting died down—a claim

corroborated by Wissam bin Hamid in an interview with the New York Times (another alibi

witness Khatallah likely took pains to create). Thus, all the cell tower evidence would show is

that Al-Imam misremembered the timing of his arrival—or the interval between Khatallah’s

arrival and his—not that Khatallah discussed his plans to attack the Mission with Al-Imam.

       Notably, there were other UBJ and AAS-related individuals present in the office with Mr.

Al-Imam who also do not appear to have known about or participated in the initial attack. For

1
  Notably, the government’s key witness, Bilal al-Ubaydi, claimed that numerous contacts
between himself and Abu Khatallah listed in the government’s “phone records” never occurred.
(Tr. 1086). Thus, either the records are inaccurate, or the government’s key inculpatory witness
lied about the extent of his communications with Abu Khatallah. In any event, FBI analyst
Jessica Krueger testified that according to the records, Khatallah spoke significantly more with
two individuals during the relevant timeframe than he did with Mr. Al-Imam, yet that frequency
was not determined to reflect any indicia of conspiratorial activity. (Tr. 3164–65).
                                               13
         Case 1:17-cr-00213-CRC Document 268 Filed 01/13/20 Page 14 of 25



example, key government witness Ali Majrisi testified that a friend and former member of UBJ

was at the Mission that night, but he had no reason to believe the friend was involved in the

attack. Likewise, Bilal al-Ubaydi testified that a member of AAS entered the office

contemporaneously with Mr. Al-Imam and then went to his security headquarters and addressed

the media. (Tr. 1098). This shows that being at the scene, going into the office, and being

associated with AAS are not strong indications that someone knew about and agreed with the

initial attack.

        The government’s PSR objections also assert that “the jury already concluded, beyond a

reasonable doubt, that it was reasonably foreseeable to defendant Mr. Al-Imam that the attack

could place lives in jeopardy.” That is not true: both § 1363 and the jury instructions only

required the jury to find that the Mission was a dwelling; there was no requirement to find that

lives were placed in jeopardy. In sum, there is no evidence indicating that Mr. Al-Imam knew

about or agreed with the initial violent attack on the U.S. Mission. Rather, he was seen by a

witness arriving at the Mission shortly before midnight to a chaotic scene and agreed to join

others looting and injuring the Mission. The government has failed in its burden to prove by a

preponderance of the evidence that death resulted from this offense by Mr. Al-Imam, which

occurred after the evacuation of U.S. personnel from the Mission. Therefore, the proper guideline

remains §2B1.1 (or §2K1.1).2

        B.        The Terrorism Enhancement Does Not Apply

        The Court should not apply the twelve-point victim-related adjustment pursuant to

U.S.S.G. § 3A1.4(a) for a felony that involved, or was intended to promote, a federal crime of


2
  For preservation purposes, Defendant additionally objects to the application of a significant
sentencing enhancement based on a factor (“resulting in death”) not found by the jury. See United
States v. Bell, 808 F.3d 926, 927-28 (D.C. Cir. 2015) (Kavanaugh, J. concurring in denial of
rehearing en banc).
                                               14
        Case 1:17-cr-00213-CRC Document 268 Filed 01/13/20 Page 15 of 25



terrorism. Again, the proper perspective begins with the post-attack period identified by the

government’s own expert report. See Report of Edward Knapp at 2 (June 6, 2017) (“[A]fter the

attack, this group of individuals was observed looting burning buildings…at approximately 23:47

hours until 00:55 hours based on the surveillance video.”) (emphasis added). A federal crime of

terrorism is a crime that is “calculated to influence or affect the conduct of government by

intimidation or coercion, or to retaliate against government conduct.” 18 U.S.C. § 2332b. In its

prior opinion, the Court stated that “a U.S. diplomatic (or intelligence) facility is a physical

manifestation of the U.S. government, and, in the absence of any plausible alternative motives

(e.g., stealing items for economic reasons, hurting a particular individual, proving one’s

chutzpah), attacking it suggests a desire to retaliate against or influence that government.”

Khatallah,1:14-cr-00141 (CRC), Dkt. 529 at 29. But here, the government argued extensively to

the jury that there was an alternative motive for the specific post-attack conspiracy that Mr. Al-

Imam joined: “site exploitation.” See, e.g., Tr. 3803 (“And at this point the battle for the Mission

is over. That facility has been lost. It is now in the hands of these co-conspirators, these attackers.

And the next thing that happens is that site exploitation. Between 11:45 and 12:10 [when Mr. Al-

Imam is on video] there is site exploitation of the Mission.”) (emphases added); Tr. 3819 (“Mr.

Al-Imam did several things on 9/11 that showed that he was providing himself as personnel for

material support of terrorism….He exploited the TOC. He took that map. He worked with

Saglusi, Al-Amari, and Khatallah…[H]e went to the AAS camp with Mr. Khatallah and with all

of that site exploitation evidence.”).

       “Site exploitation,” as defined by government witness David Ubben, means, “collecting

whatever     material,   papers,    equipment,     electronics,   asking    questions,    getting   as

much….information from that site for the purpose of fulfilling some sort of information request or

to get information on additional targets.” Tr. 2330–31. While the fruit of a site exploitation

                                                  15
            Case 1:17-cr-00213-CRC Document 268 Filed 01/13/20 Page 16 of 25



    operation might result in future crimes of terrorism, it is not itself an act calculated to coerce,

    intimidate, or retaliate against a government. It is just an information-gathering operation—one

    that by the government’s own closing argument was the “next thing” that began after the “battle

    for the Mission is over.” Tr. 3803. Thus, by the government’s own argument, the conspiracy Mr.

    Al-Imam joined was not a federal crime of terrorism, and the 12-point enhancement should not

    apply.3,4

            C.     Role Adjustment

            The PSR applied a 2-point role adjustment under USSG §3B1.2, finding that Al-Imam is

    substantially less culpable than other members of the conspiracy. That conclusion is correct: Al-

    Imam did not carry a weapon, played no role in the initial attack, was not a member of UBJ, was

    not a fighter, showed no evidence of planning, was not an ideological person, felt remorse, and at

    all times was directed by Khatallah, according to the government. He thus qualifies for this

    adjustment.

            D.     Applicable Guidelines Range

            Applying §2B1.1 (based on the lack of arson or explosives in the “site exploitation”

    conspiracy for which Mr. Al-Imam is convicted) would result in a final offense level of 12, and a

    sentencing range of 10-16 months. Applying §2K1.4 (based on the continued role of fires or

    RPGs in the “site exploitation” stage) would result in a final offense level of 22, and a sentencing



3
     If the Court does determine that the terrorism enhancement should apply, it would cause Mr. Al-
    Imam’s criminal history to be overrepresented, and he should then benefit from a departure under
    USSG §4A1.3. See United States v. Benkahla, 501 F.Supp.2d 748, 758 (E.D.V.A. 2007)
    (applying the Terrorism Enhancement and then a downward departure under §4A1.3 to drop the
    defendant’s criminal history category from VI back down to I).
    4
      For preservation purposes, Defendant additionally objects to the application of a significant
    sentencing enhancement based on a factor (“terrorism”) not found by the jury. See United States
    v. Bell, 808 F.3d 926, 927-28 (D.C. Cir. 2015) (Kavanaugh, J. concurring in denial of rehearing
    en banc).
                                                    16
        Case 1:17-cr-00213-CRC Document 268 Filed 01/13/20 Page 17 of 25



range of 41–51 months. Based on these ranges, the defense submits that a sentence of 41 months

is “sufficient, but not more than necessary” to achieve the purposes of sentencing in § 3553(a).


II.    THE § 3355 FACTORS SUPPORT A MITIGATED SENTENCE

       A. The History and Characteristics of the Defendant Support a Mitigated Sentence

       Mr. Al-Imam’s history and characteristics support leniency in this case. Mustafa is a

simple, non-political man who has lived his whole life in Libya. He suffered a car accident as a

child that impacted his memory the rest of his life. He lost his father as a child, and watched his

mother struggle to raise eleven children. His education stopped in the eighth grade, and he lived

in a toxic police state fueled by brutal oppression. He was himself a victim of that oppression,

having been imprisoned by Gaddafi without charge. Yet this experience did not make him bitter,

or turn him into a radical or revolutionary. He remained joyful and focused on his twin loves of

family and soccer, doing his best at his job everyday without getting involved in politics or the

revolution.

       This is Mustafa’s first offense. And there is nothing suggesting that his involvement in

this case reflects an anti-American or terrorist ideology. Rather, Al-Imam had a close, entirely

personal connection with a “father”-like figure who led him astray against the advice of his

family. Knowing that he would be seen entering the Mission office, Khatallah likely used Al-

Imam to enhance his alibi, as he had with Ahmed Salem, Wissam bin Hamid, and Bilal al-

Ubaydi. It is significant that Mustafa’s connection with Khatallah was always one of friendship

and was never described by anyone as ideological or terroristic. Majrisi described Mustafa as

torn up over loyalty to his friend, someone who had been with him in the darkest hours, or his

family, who saw better than Mustafa that Khatallah was bad news. There is very little chance that

Mustafa will be a threat to anyone if he is allowed to return to his family, including his infant son,


                                                 17
          Case 1:17-cr-00213-CRC Document 268 Filed 01/13/20 Page 18 of 25



to live a normal life as possible in wartorn Libya while Khattallah serves the remainder of his

sentence.

          Even Mustafa’s brief stint in a militia support leniency. When he had to find a safe place

to go, he chose the February 17th Brigade—which guarded to the U.S. Special Mission—rather

than UBJ, Ansar al-Sharia, ISIS, or other more extreme groups fighting Haftar.                And his

experience in the group reflected his peaceful nature.          He “never expressed any extremist

ideology,” “was not associated with Ansar al-Sharia or Al Qa’ida,” “could not use a weapon,” and

was “primarily used by the militia group…to bring other members food and drink.” Def. Trial

Ex. 27.

          Mustafa’s aging, ailing mother and young son, whom he has never met, provide additional

grounds for leniency. His rheumatism—a painful condition made worse by cold cells—also

means that any imprisonment will be physically harsh.            Even worse, however, will be the

psychological burden under which he will serve any sentence. The government has imposed

“special administrative measures” (SAMs) on Mr. Al-Imam for the last two years, and these

conditions are likely to continue through the remainder of any sentence the Court imposes. He

has been held in solitary confinement with no ability to speak with family members—or anyone

who speaks his language—outside of a phone call every two to four weeks. This supports both a

more generous “credit” for the time he has already served, and leniency for any additional time

imposed. See United States v. Warsame, 651 F. Supp. 2d 978, 982 (D. Minn. 2009 (defendant’s

pretrial confinement under conditions significantly more onerous than conditions faced by

ordinary pretrial detainees comparable to a longer period of time served in federal prison).

          Mr. Al-Imam also will continue to face more punishing conditions of detention than most

prisoners, not only due to the language barrier and the lack of contact with family, but also due to his

status as a deportable alien, which likely would increase the severity of his confinement and the length

                                                  18
        Case 1:17-cr-00213-CRC Document 268 Filed 01/13/20 Page 19 of 25



of his term of incarceration by eliminating the possibility of going to a halfway house or participating

in many other programs. See United States v. Smith, 27 F.3d 649 (D.C. Cir. 1994) (non-guideline

sentence may be appropriate because defendant’s status as deportable alien would increase length and

severity of sentence). Even if the SAMs restrictions are not continued, the BOP rules and regulations

provide for differential treatment for aliens. The differences include, but are not limited to ineligibility

for early placement into a halfway house or home confinement, resulting in service of his entire

sentence, less good time credit; increased housing classification level; ineligibility for work in the

Federal Prison Industries Program; and ineligibility for vocational training. In short, because he is a

deportable alien, Mr. Al-Imam would not receive the same benefits of programs within the BOP as

other prisoners. Mr. Al-Imam’s status as a deportable alien, therefore, would increase both the

severity and the length of his sentence.

        Mr. Al-Imam’s small physical stature (5’2”, 108 lbs.) and frail physical condition will also

make him extremely vulnerable to abuse in prison in the few times when he is not being held in

solitary confinement. This is a factor the Court can and should consider.

        Finally, the fate that awaits Mr. Al-Imam in Libya is a factor that supports a mitigated

sentence.    Mustafa’s home country is in chaos, with civil war, slavery, ISIS, criminal

kidnappings, and a ravaged economy making life perilous and miserable for the population.

Given the high-profile nature of this case, Mr. Al-Imam will likely face trouble with forces

aligned with General Haftar when he returns, and may face additional terms of imprisonment with

or without due process. And even if he is not re-prosecuted, or persecuted, the fact remains that

he will be deported back to a failed state with constant insecurity. This lessens the need for a long

prison sentence to meet the purposes of § 3553(a).




                                                    19
        Case 1:17-cr-00213-CRC Document 268 Filed 01/13/20 Page 20 of 25



       B.      Nature and Circumstances of the Offense Support a Mitigated Sentence

       Although he was not convicted of any conduct resulting in death, Al-Imam was convicted

of conspiring to injure U.S. property in a manner that assisted in the taking of sensitive materials

from a U.S. facility.     That is undoubtedly a serious crime worthy of multiple years of

imprisonment, as the defense has requested.

       However, there is no evidence that Al-Imam agreed to or intended to harm any

Americans. The jury refused to convict Mr. Al-Imam of any charge related to murder, arson, or

conduct resulting in death, and the government has elected not to retry him.              The logical

implication of the jury’s verdict is that Mr. Al-Imam joined a conspiracy to injure property after

the attack ended, when no Americans were present and the property had been abandoned. This

late-formed agreement to damage an abandoned, foreign property in one’s home country, itself a

battleground of jockeying militias, is a far cry from the intentional targeting of an American

facility or civilians for terrorist purposes—something Mr. Al-Imam would never support.

       Moreover, the government’s theory at trial was that Khatallah believed the Special

Mission to be an illegal spy base violating the sovereignty of Libya, not a diplomatic facility.

That is an extremely mitigating factor, especially since there was conflict over who was the

established authority in Benghazi responsible for enforcing laws. If an Iraqi citizen overran and

gathered documents from what he believed to be an Iranian or Syrian spy base operating in a

poorly-governed area of Iraqi territory, most Americans would view that as a patriotic act. That is

essentially the crime that, under the government’s theory, Khatallah convinced Mr. Al-Imam to

join. Even if Al-Imam had agreed to join the initial attack resulting in deaths—which he did

not—the fact that Khatallah (and by implication, Al-Imam) believed it to be a legitimate site to

attack mitigates the need for significant sentence to reflect the seriousness of the offense.



                                                  20
        Case 1:17-cr-00213-CRC Document 268 Filed 01/13/20 Page 21 of 25



        C.      The Need for Just Punishment Supports a Mitigated Sentence

        A just sentence is one that faithfully applies the jury’s verdict rather than the

government’s allegations, and upholds the “uniform and constant federal judicial tradition of

considering every convicted person as an individual and every case as a unique study in the

human failings that sometimes mitigate, sometimes magnify, the crime and the punishment to

ensue.” Gall, 552 U.S. at 52. That is what the requested sentence does here. It is based on a

guidelines calculation that appropriately imposes multiple years of imprisonment for conduct that

damaged U.S. property, without artificially inflating the punishment based on conclusions the jury

rejected. While the evidence supported additional findings against Khatallah, Al-Imam was not a

leader of any militia group, was not in communication with militia fighters, and was subject to the

principle of “need to know” testified at length by government witnesses. Thus, a just sentence

reflects the jury’s verdict, not more or less.

        The Court should be additionally mindful of the fears that the current practice for

sentencing individuals convicted of crimes of terrorism, including application of the Terrorism

Enhancement, has unintended national security consequences. See, e.g., Christina Parajon

Skinner, Punishing Crimes of Terror in Article III Courts, 31 Yale L. & Pol’y Rev. 309, 381

(2013) (arguing that the current sentencing system has created a serious national security

weakness–“the risk that it is ‘hardening’ terrorist defendants against America, and contributing to

the development or entrenchment of terrorist networks.”); James P. McLoughlin, Jr.,

Deconstructing United States Sentencing Guidelines Section 3A1.4: Sentencing Failure in Cases

of Financial Support for Foreign Terrorist Organizations, 28 Law & Ineq. 51, 76 (2010) (“One

must ask what U.S.S.G. [§] 3A1.4 adds to the equation that improves sentencing or anti-terrorism

policy when it creates such draconian anomalies that (in the case of defendants who are foreign

nationals) become newsworthy in the countries from which the defendants have come fostering a

                                                 21
        Case 1:17-cr-00213-CRC Document 268 Filed 01/13/20 Page 22 of 25



belief that the U.S. justice system is biased and fundamentally unfair.”). These consequences are

the product of sentences which are perceived as unfair to the human individuals upon which they

are imposed, promoting disrespect for the law and increasing the risk of terrorism.

       D.      The Need for Deterrence Supports a Mitigated Sentence

       A long sentence does not automatically equal deterrence: injustices beget grievances that

result in terrorism. Treating Al-Imam appropriately and fairly will go a long way to showing the

fairness of U.S. legal system and its ability to honor jury verdicts and treat foreign, Muslim

defendants as individuals.

       Many commentators warn against unnecessarily lengthy sentences for terrorism offenses.

See, e.g., Sameer Ahmed, Is History Repeating Itself? Sentencing Young American Muslims in the

War on Terror, 126 Yale L.J. 1520, 1527-28 (2017) (“[N]ot only do lengthy sentences hinder

rehabilitation, but they can also promote recidivism, especially in the terrorism context.”); Parajon

Skinner, supra, at 381 (“The risk that terrorists will harden in the U.S. prison system, or, in

ordinary criminal language ‘recidivate,’ is at least in part a function of their experience in prison,

inclusive of their perceptions of the process behind the punishment.”). One of the reasons behind

those warnings is the possibility of further “radicalization” while in prison. “Prison systems

throughout the world have been and continue to be breeding grounds for radicalism, recruiting

grounds for extremist movements, and facilities for the planning and training of radical

activities.” Office of the Inspector Gen., U.S. Dep’t of Justice, A Review of the Federal Bureau

of Prisons’ Selection of Muslim Religious Services Providers 6 (2004), available at

https://oig.justice.gov/special/0404/final.pdf. These concerns support the requested sentence.

       As for individual deterrence, Mr. Al-Imam has no criminal history and there is no

evidence that he harbors any negative view of America—despite the government’s confiscation of



                                                 22
        Case 1:17-cr-00213-CRC Document 268 Filed 01/13/20 Page 23 of 25



electronic devices from both Al-Imam and Khatallah. A lengthy prison sentence is thus not

necessary to protect the public from Al-Imam.

       E.      The Sentencing Guidelines Support a Mitigated Sentence

       The guidelines range produced by the defense analysis (10–16 months or 41–51 months)

are reasonable and should be applied by the Court. The Court should reject any artificial,

draconian increase in this reasonable sentence range based on the Terrorism Enhancement. See

United States v. Jumaev, No. 12-CR-00033-JLK, 2018 WL 3490886, at *10 (D. Colo. July 18,

2018) (explaining wholesale rejection of the Terrorism Enhancement as failing to differentiate

between various levels of conduct, which is the among the purposes of the Sentencing

Guidelines).

       F.      The Need to Avoid Unwarranted Sentencing Disparities Supports a Mitigated
               Sentence

       All material-support cases are serious. Nonetheless, courts have shown great discretion in

imposing mitigated sentences far below the advisory guideline range when warranted. In fact,

mitigated sentences have been imposed where the conduct was much more committed, severe and

threatening than this case. Following is a sampling of terrorism cases in which mitigated

sentences or sentences substantially below the advisory guidelines were ordered:

 Case Name                        Case Summary                     Sentence
 United States v. Abdallah        Defendant participated in        18 months
 Case No. 2:08-cr-0094-NVW        fundraising for designated
                                  terrorist organization Holy
                                  Land Foundation for Relief &
                                  Development and lied about
                                  his participation to the FBI.




                                                23
       Case 1:17-cr-00213-CRC Document 268 Filed 01/13/20 Page 24 of 25



United States v. Abdoulah       Defendant assisted the             Time Served
Case No. 01CR3240-W             September 11, 2001, hijackers      (after about a year in custody)
                                in arriving in San Diego.



United States v. Abdow          Defendant obstructed FBI           4 months incarceration,
Case No. 09-292 JMR/SRN         investigation into the             4 months house arrest
                                recruitment of young men in
                                the United States to train and
                                fight for extremist groups in
                                Somalia.
United States v. Akl, et al.    Husband and Wife co-               Husband: 75 months;
Case No. 3:10CR251              defendants were involved in        Wife: 40 months
                                scheme to send hundreds of
                                thousands of dollars to the
                                terrorist group Hizballah over
                                the course of almost a year.
United States v. Ali            Co-defendants conspired to         57 months each
Case No. 02CR2912-L             distribute heroin and hashish
                                for the purpose of providing
United States v. Durrani        material support to terrorist
Case No. 02CR2912-L             group Al-Qaeda, and travelled
                                internationally in support of
                                that conspiracy.
United States v. Al-Arian       Defendant conspired to make        57 months
Case No. 8:03-CR-77-T-          or receive contribution of
30TBM                           funds, goods or services to or
                                for the benefit of the terrorist
                                group Palestinian Islamic
                                Jihad.

United States v. Al-Hanooti     Defendant entered into an         12 months and a day
Case No. 08CR20083-1            illegal business relationship for
                                oil with Saddam Hussein’s
                                government.


United States v. Christianson   Two co-defendants who were         24 months and 36 months
586 F.3d 532 (7th Cir. 2009)    members of the domestic eco-
                                terrorist organization Earth
                                Liberation Front committed
                                $424,361 worth of damage at a
                                facility belonging to the U.S.
                                Forest Service.

                                              24
        Case 1:17-cr-00213-CRC Document 268 Filed 01/13/20 Page 25 of 25



 United States v. Hupper           Defendant provided $20,000 to 46 months
 Case No. 1:08-cr-20410-PCH        terrorist group Hamas and
                                   made a false passport
                                   application.



 Hamdan v. United States           Defendant was an Al Qaeda         66 months
 696 F.3d 1238, 1240 (D.C.         driver, who worked at Al
 Cir. 2012)                        Qaeda training camps, and
                                   eventually become the driver
                                   of and personal assistant to
                                   Osama Bin Laden.

       In light of these precedents, a sentence of 41 months is a reasonable sentence for a non-

ideological, non-violent defendant who shows no animosity toward the United States and whose

involvement in this crime reflected a misguided friendship with a “father” figure after he lost a

father of his own.

                                         CONCLUSION

       For the foregoing reasons, Defendant Mustafa al-Imam respectfully requests that the Court

impose a sentence of 41 months, with a Smith departure.




January 13, 2020                                      Respectfully submitted,

                                                      /s/ Matthew J. Peed
                                                      Matthew J. Peed (D.C. Bar No. 503328)
                                                      CLINTON & PEED
                                                      777 Sixth St. N.W., 11th Floor
                                                      Washington, DC 20001
                                                      (202) 621-1828 (tel)
                                                      (202) 204-6320 (fax)

                                                      Counsel for Defendant Mustafa Al-Imam




                                                 25
